Citation Nr: 1614282	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  12-02 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether the appellant may be recognized as the surviving spouse of the Veteran for purposes of entitlement to nonservice-connected death pension benefits to include special monthly pension based on the need for the regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter (C.B.)


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had active duty from January 1943 to December 1945.  He died in July 1979.  The appellant, who was married to the Veteran at the time of his death, claims entitlement to nonservice-connected pension and aid and attendance benefits as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO), which determined that the appellant did not meet the criteria for recognition as a surviving spouse and consequently denied her claim. 

The Board remanded the claim in August 2012 in order to honor the appellant's request for a videoconference hearing.  Such a hearing was conducted in November 2012 before the undersigned Veterans Law Judge.  A transcript is of record.  The claim was remanded by the Board again in January 2013 for additional development.  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The appellant was married to the Veteran from June 1944 until his death in July 1979.  

2.  The appellant entered into a second marriage with S.J.K. that lasted from October 1985 until June 1986, when it was terminated by divorce.  

3.  The appellant subsequently entered into a third marriage with J.B. that lasted from May 1988 until April 1994; this marriage was valid and was terminated by divorce rather than by either an annulment decree or deemed void.  


CONCLUSION OF LAW

The criteria to recognize the appellant as the surviving spouse of the Veteran for entitlement to nonservice-connected death pension benefits, to include special monthly pension based on the need for the regular aid and attendance of another person, have not been met.  38 U.S.C.A. §§ 1541, 5107 (West 2014); 38 C.F.R. §§ 3.3, 3.50, 3.55 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2015).  In this case, VCAA notice was provided by letter dated in April 2013.  The case was thereafter readjudicated in August 2014.

VA also complied with the duty to assist.  In this regard, the agency of original jurisdiction (AOJ) conducted a public records search and contacted Sarasota Clerk of the Circuit Court to attempt to verify the type of dissolution of the appellant's third marriage.  The AOJ also obtained an opinion from the VA Regional Counsel's office regarding the type of dissolution of the appellant's third marriage.  The record also includes pertinent marriage certificates.  The appellant has reported   that she can obtain no other evidence regarding her third marriage.  

The Board also notes that actions requested in the prior remands have been undertaken.  Indeed, the evidence described above was the evidence sought in the prior remand, and VCAA notice was provided as indicated.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
	
VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.  



Analysis

Death pension benefits are generally available for surviving spouses as a result of a Veteran's nonservice-connected death if certain requirements are met.  38 U.S.C.A. § 1541(a).

VA's governing regulations define a surviving spouse as "a person of the opposite sex who was the spouse of a Veteran at the time of the Veteran's death, who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and, except as provided in [38 C.F.R. §] 3.55, has not remarried or has not since the death of the veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person."  38 C.F.R. § 3.50.

The exceptions outlined in 38 C.F.R. § 3.55 dictate, in pertinent part, that remarriage of a surviving spouse shall not bar the award of VA benefits if such       a union was annulled or void; or, if it commenced on or after January 1, 1971,     and was terminated by proceedings that began or ended prior to November 1, 1990.  38 C.F.R. § 3.55(a)(1), (2).  

The appellant was married to the Veteran from June 1944 until his death in July 1979.  Records obtained pursuant to the Board's January 2013 remand indicate that she entered into a second marriage with S.J.K. that lasted from October 1985 until June 1986, when it was terminated by divorce.  The appellant subsequently entered into a third marriage, which was reported previously as a second marriage, with J.B., which lasted from May 1988 until April 1994, when it was terminated by divorce.  

The appellant contends that she separated from J.B. (her third husband) several years before their marriage officially ended in April 1994.  The appellant further alleges that this marriage was void ab initio because of fraud perpetrated by J.B.  

The appellant's allegations have been supported by her daughter, who, in written statements and testimony, has emphasized that J.B. (her mother's third husband)  lied to appellant about his advanced age and the poor state of his health so that she would marry him and become his caregiver.  The daughter has also testified that this man promised to leave his mobile home to the appellant in his will when, in fact, he had already bequeathed it to his own daughters.  Were it not for these acts of deception, the appellant and her daughter now attest, the marriage would never have taken place.  Additionally, both parties maintain that, after learning of J.B.'s duplicity, the appellant immediately sought a separation, but was forced to wait until her children could provide her with another place to live and sufficient funds to begin divorce proceedings.  Nevertheless, the appellant concedes that, far from contesting these proceedings, J.B. may have actually initiated them and that their marriage ultimately terminated through "a simple void" filed in the Circuit Court   of Sarasota County, Florida.

In its January 2013 remand, the Board determined that the appellant must establish that the marriage to J.B. that began in 1988 was either annulled or otherwise rendered void, or that the proceedings leading to the 1994 termination of that union were initiated prior to November 1, 1990.  38 C.F.R. § 3.55(a)(1), (2).  The Board also determined that no such definitive showing had been made, but that given the competent and seemingly credible testimony submitted by the appellant and her daughter, further development was needed.  

More specifically, the Board remanded the claim in order for the appellant to be asked to clarify her marital history and to be notified of the particular types of evidence that may be used to establish that she meets one or more of the exceptions set forth in 38 C.F.R. § 3.55, including copies of any annulment decrees showing that her 1988 marriage to J.B. was declared null and void, as well as documentation indicating that the proceedings leading up to the termination of that marriage (whether by divorce or annulment) began prior to November 1, 1990.  The Board also determined that if sufficient evidence establishing the type of dissolution of  the 1988 marriage to J.B. was not received, VA should attempt to contact the appropriate authority in Sarasota County, Florida to obtain information concerning the April 1994 dissolution of the marriage.  Lastly, the Board determined that it  may be necessary for the claims file to be forwarded to appropriate personnel for a Regional Counsel opinion regarding whether the appellant's 1988 marriage to J.B. was valid or if it was void, to include a discussion of the appellant's contention that this marriage was rendered void and that the proceedings leading to its termination began prior to November 1, 1990.  

In an April 2013 statement, the appellant's daughter indicated that they could offer no further evidence of the separation and eventual divorce of the appellant's 1988 marriage to J.B. and that all attempts to secure any additional information had been futile.  In a June 2013 statement, the appellant's daughter reiterated that they were unable to provide further documentation concerning appellant's 1988 marriage.  She also reported that records show that the appellant remarried in 1988 and was divorced in 1994, but that she separated in 1992 when she discovered she had married under fraudulent circumstances.  Appellant's daughter also reported that they had tried unsuccessfully to get records of the time the appellant lived on her own in a certain mobile home park in Bradenton, but that they had been told that those records do not exist.  

The Circuit Court of Sarasota County responded that court and public records had been searched but had not yielded any record that the marriage between appellant and J.B. was terminated by either an annulment decree or deemed void.  

Records obtained from the Circuit Court of Manatee County reveal that the appellant entered into a second marriage prior to her 1988 marriage to J.B.  More specifically, she married S.J.K. in October 1985.  This marriage terminated by divorce, which was issued by the Circuit Court of Manatee County in June 1986.  

A Regional Counsel opinion was obtained in July 2014.  In essence, it determined that the appellant's 1988 marriage was valid until its termination through simplified dissolution proceedings filed March 15, 1994, and disposed by the Circuit Judge on April 11, 1994.  The opinion noted that if the marriage had been annulled rather than dissolved through divorce, there would be an Annulment Judgment of record instead of the Dissolution Judgment.  It was further noted that the Manatee County dissolution case docket does not reflect a claim or cross-claim for annulment filed by the appellant.  The opinion stated that regardless of whether the marriage was fraudulently induced, the marriage would be considered "voidable" not "void,"   and is a valid marriage until nullified by an annulment or terminated through dissolution.  The opinion concluded that because the marriage was disposed of by dissolution proceedings, rather than an annulment, the appellant is not a surviving spouse for death pension benefits purposes. 

Based on a careful review of the record, the Board finds that the appellant does not qualify as the surviving spouse of the Veteran for purposes of VA death pension benefits, to include special monthly pension.  Although her second marriage to S.J.K. in October 1985 commenced on or after January 1, 1971 and was terminated by proceedings in June 1986, the appellant thereafter married a third time.  Her third marriage to J.B. in 1988 was neither annulled nor found to be void; nor was it terminated by proceedings that began or ended prior to November 1, 1990.  Rather, it has been determined to have been valid; the Circuit Court of Sarasota County has reported the absence of any record to substantiate allegations that it was terminated by either an annulment decree or deemed void; and the divorce was not finalized until April 1994.  Moreover, the appellant reports the separation occurred in 1992, and divorce proceedings began in March 1994; thus, proceedings for dissolution did not begin prior to November 1, 1990.  38 C.F.R. § 3.55(a)(1), (2).  

While the Board sympathizes with the appellant, the Board finds she has not met any of the exceptions outlined in 38 C.F.R. § 3.55(a)(1), (2) so as to be considered the Veteran's surviving spouse pursuant to 38 C.F.R. § 3.50.  Given the foregoing, this claim must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

The appellant is not recognized as the surviving spouse of the Veteran, and entitlement to nonservice-connected death pension benefits, to include special monthly pension based on the need for the regular aid and attendance of another person, is denied.  



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


